

Exhibit 10.3








September 28, 2015




William Mitchell, MD, PhD
Chairman Compensation Committee
Hemispherx Biopharma, Inc.
One Penn Center
1617 JFK Blvd.
Philadelphia, PA 19103


Dear Bill,


I understand that the Compensation Committee has initiated a review of my
Hemispherx contracts and have discovered today an automatic extension in several
days of my patent consulting contract. I agree with an extension to December 1,
2015 of the period of notice of non-renewal as provided in Section 2 of the
Amended and Restated Engagement Agreement between Hemispherx Biopharma, Inc. and
me entered into as of June 11, 2010.


I have indicated my agreement by my signature in the space provided below. Tom
Equels will be with me later today. I will have him witness for Hemispherx and
deliver to the Compensation Committee.




/s/ William A. Carter____________
William A. Carter, M.D.




Hemispherx Biopharma, Inc.


By: /s/ Thomas K. Equels_______
Thomas K. Equels, President



